UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER : 333-137359 Hampden Bancorp, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-5714154 (IRS Employer Identification No.) 19 Harrison Ave. Springfield, Massachusetts 01102 (Address of principal executive offices) (Zip Code) (413)736-1812 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act (check one): Large accelerated filer o Accelerated Filer o Non-accelerated filero Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12(b)-2 of the Exchange Act). Yeso No þ As of November 2, 2010, there were 6,835,744 shares of the registrant’s common stock outstanding. HAMPDEN BANCORP, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTSOF HAMPDEN BANCORP, INC. AND SUBSIDIARIES Page No. PART I — FINANCIAL INFORMATION Item1 Financial Statements of Hampden Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) as of September 30, 2010 and June 30, 2010 3 Consolidated Statements of Operations (unaudited) for the three months endedSeptember 30, 2010 and2009 4 Consolidated Statements of Changes in Stockholders’ Equity (unaudited) for the three months endedSeptember 30, 2010 and2009 5 Consolidated Statements of Cash Flows (unaudited) for the three months endedSeptember 30, 2010 and2009 6-7 Notes to Consolidated Financial Statements 8 Item2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item3 Quantitative and Qualitative Disclosures About Market Risks 26 Item4 Controls and Procedures 26 PART II — OTHER INFORMATION Item1 Legal Proceedings 27 Item1A Risk Factors 27 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 27 Item3 Defaults Upon Senior Securities 27 Item4 Removed and Reserved 27 Item5 Other Information 27 Item6 Exhibits 28 SIGNATURES 30 2 PART 1 – FINANCIAL INFORMATION Item1: Financial Statements of Hampden Bancorp, Inc. and Subsidiaries HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) ASSETS September 30, June 30, (Unaudited) Cash and due from banks $ $ Federal funds sold and other short-term investments Cash and cash equivalents Securities available for sale, at fair value Federal Home Loan Bank of Boston stock, at cost Loans held for sale Loans, net of allowance for loan losses of $6,328 at September 30, 2010 and $6,314 at June 30, 2010 Other real estate owned Premises and equipment, net Accrued interest receivable Deferred tax asset Bank-owned life insurance Other assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits $ $ Securities sold under agreements to repurchase Long-term debt Mortgagors' escrow accounts Accrued expenses and other liabilities Total liabilities Commitments and contingencies (Note 5) Preferred stock ($.01 par value, 5,000,000 shares authorized, none issued or outstanding) - - Common stock ($.01 par value, 25,000,000 shares authorized, 7,949,879 issued, 6,945,174 outstanding at September 30, 2010 and 7,117,274 outstanding at June 30, 2010) 79 79 Additional paid-in-capital Unearned compensation - ESOP (476,994 shares unallocated at September 30, 2010 and 487,594 shares unallocated at June 30, 2010) ) ) Unearned compensation - equity incentive plan ) ) Retained earnings Accumulated other comprehensive income Treasury stock, at cost (1,004,705 shares at September 30, 2010 and 832,605 shares at June 30, 2010) ) ) Total stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. 3 HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share data) Three Months Ended September 30, (Unaudited) Interest and dividend income: Loans, including fees $ $ Debt securities Dividends 1 3 Federal funds sold and other short-term investments 11 6 Total interest and dividend income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income, after provision for loan losses Non-interest income: Customer service fees Gain on sales of securities, net 7 1 Gain on sales of loans, net 28 Increase in cash surrender value of life insurance Other 56 54 Total non-interest income Non-interest expense: Salaries and employee benefits Occupancy and equipment Data processing services Advertising Net writedown (gain) on sale of other real estate owned ) FDIC insurance and assessment expenses Other general and administrative Total non-interest expense Income (loss) before income taxes ) Income tax expense (benefit) ) Net income (loss) $ $ ) Earnings per share Basic $ $ ) Diluted $ $ ) Weighted average shares outstanding Basic Diluted See accompanying notes to unaudited consolidated financial statements. 4 HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (Dollars in thousands) Unearned Accumulated Additional Unearned Compensation - Other Common Stock Paid-in Compensation Equity Retained Comprehensive Treasury Shares Amount Capital ESOP Incentive Plan Earnings Income (Loss) Stock Total (Unaudited) Balance at June 30, 2009 $
